

Exhibit 10.2


Third Supplemental Agreement to the Joint Venture Contract on Incorporation of
Chongqing Alpha and Omega Semiconductor Limited (“Joint Venture”)


This supplemental agreement (“Agreement”) is entered into by and among the
following parties in Chongqing and becomes effective on December 19, 2018 (“Date
of Effectiveness”):


1.
Alpha and Omega Semiconductor Limited (“AOS”), a company duly incorporated under
the laws of Bermuda;

2.
Alpha & Omega Semiconductor (Shanghai) Ltd. (“AOS SH”), a company duly
incorporated in Shanghai, China under the laws of the People’s Republic of China
(“China”);

3.
Agape Package Manufacturing (Shanghai) Ltd. (“APM SH”), a company duly
incorporated in Shanghai, China under the laws of China;

4.
Chongqing Strategic Emerging Industry Equity Investment Fund Partnership (LP)
(“Strategic Industry Fund”), a partnership duly organized in Chongqing under the
laws of China; and

5.
Chongqing Liangjiang New Area Strategic Emerging Industry Equity Investment Fund
Partnership (LP) (“Liangjiang Strategic Fund”), a partnership duly organized in
Chongqing under the laws of China.

The parties are hereinafter collectively referred to as the “Parties” and
individually as a “Party”.



Whereas,


1.
The Parties have executed the Joint Venture Contract on Incorporation of
Chongqing Alpha and Omega Semiconductor Limited (“Joint Venture”) (“Joint
Venture Contract”) and the Supplemental Agreement to the Joint Venture Contract
on Incorporation of Chongqing Alpha and Omega Semiconductor Limited (“Joint
Venture”) and Second Supplemental Agreement to the Joint Venture Contract on
Incorporation of Chongqing Alpha and Omega Semiconductor Limited (“Joint
Venture”) (“Supplemental Agreements”); they also signed the Articles of
Association of the Joint Venture (“Articles of Association”), which is now in
effect, on July 11, 2018; and



2.
In order to successfully establish the Joint Venture and put it to operation,
the Parties intend to increase the investment in the Joint Venture upon
consensus through negotiation.




For confirmation of the matters relating to investment increase in the Joint
Venture, the Parties reach the following agreement upon consensus through
negotiation:




1



--------------------------------------------------------------------------------




1.
The registered capital of the Joint Venture will increase to USD 379 million,
and the additional contribution of USD 24 million will be subscribed by the
following Parties:

S/N
Contributors
Subscribed Capital Contribution (USD)
Forms of Capital Contribution
1
 
Strategic Industry Fund
16 million
 
In Cash
2
 
Liangjiang Strategic Fund
8 million
 
In Cash
Total
24 million
——

2.
After the increase of the investments in the Joint Venture by the said Parties,
the ownership structure and ratio of contributions of the Joint Venture will be
as follows:

S/N
Contributors
Subscribed Capital Contribution (USD)
Forms of Capital Contribution
Ratio of Contribution (%)
1
Chongqing Strategic Emerging Industry Equity Investment Fund Partnership
124 million
In Cash
32.7
2
Chongqing Liangjiang New Area Strategic Emerging Industry Equity Investment Fund
Partnership
62 million
In Cash
16.4
3
Alpha & Omega Semiconductor (Shanghai) Ltd.
31 million
Packaging equipment
8.2
4
Agape Package Manufacturing (Shanghai) Ltd.
43 million
Packaging equipment
11.3
5
Alpha and Omega Semiconductor Limited
119 million
Patents and know-hows (USD 84 million); and in cash (USD 35 million)
31.4
Total
379 million
----
100

3.
Strategic Industry Fund and Liangjiang Strategic Fund shall pay their subscribed
registered capital in full to the account of the Joint Venture by December 29,
2018 after the Date of Effectiveness. Each Party shall be obligated to procure
the directors of the Joint Venture appointed thereby to attend in person, or
through a proxy authorized thereby, the board meeting to deliberate the capital
increase plan hereunder, and to approve the plan at the meeting or sign related
written resolution of the board meeting to approve the plan.

4.
The Joint Venture shall amend the part of Articles of Association relating to
the amount and ratio of capital contribution after this Agreement is executed.



2



--------------------------------------------------------------------------------




5.
This Agreement shall constitute an integral part of the Joint Venture Contract.
Where there is any inconsistency between this Agreement and the Joint Venture
Contract, this Agreement shall prevail; for matters not covered herein, relevant
provisions of the Joint Venture Contract shall apply.

6.
This Agreement shall become effective on the Date of Effectiveness after it is
executed by the Parties.

7.
This Agreement shall be executed in ten (10) counterparts, with each Party
holding one (1) counterpart and the Joint Venture holding five (5) counterparts.














[Signature page follows]


3



--------------------------------------------------------------------------------






(Signature page of the Third Supplemental Agreement to the Joint Venture
Contract for Chongqing Alpha and Omega Semiconductor Limited (“Joint Venture”))



This Agreement has been signed by the duly authorized representatives of the
Parties in ten (10) counterparts in Chongqing, China.


Chongqing Strategic Emerging Industry Equity Investment Fund Partnership (LP)


By: /s/ Zhou Yibo
Name: Zhou Yibo
Title: Authorized representative of the Managing Partner
(Partnership seal)




Chongqing Liangjiang New Area Strategic Emerging Industry Equity Investment Fund
Partnership (LP)


By: /s/ Zhu Jun
Name: Zhu Jun
Title: Representative of the Managing Partner
(Partnership seal)


 
Alpha and Omega Semiconductor Limited
By: /s/ Mike Fushing Chang
Name: Mike Fushing Chang
Title: Chairman of the Board




Alpha & Omega Semiconductor (Shanghai) Ltd.
By: /s/ Du Zhen
Name: Du Zhen
Title: Legal Representative
(Company seal)


Agape Package Manufacturing (Shanghai) Ltd.
By: /s/ Xue Bing
Name: Xue Bing
Title: Legal Representative
(Company seal)


4

